                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                   Plaintiff,



v.                                    MEMORANDUM OF LAW & ORDER
                                      Criminal File No. 15-210 (MJD/SER)

(4) ADAN MARGRITOS FLORES-LAGONAS,

                   Defendant.

Surya Saxena, Assistant United States Attorney, Counsel for Plaintiff.

Kyle David White, Counsel for Defendant.

I.    INTRODUCTION

      This matter is before the Court on the Government’s Motion to Exclude

Time under Speedy Trial Act [Docket No. 522] and on Defendant’s Motion to

Dismiss Indictment for Speedy Trial Violation [Docket No. 523]. The Court

heard oral argument on May 21, 2019. In accordance with the Court’s oral order

during the May 21, 2019 hearing, the Court issues the following Memorandum of

Law & Order.

II.   DISCUSSION

      A.    Speedy Trial Act Standard
                                        1
      In any case in which a plea of not guilty is entered, the trial of a
      defendant charged in an information or indictment with the
      commission of an offense shall commence within seventy days from
      the filing date (and making public) of the information or indictment,
      or from the date the defendant has appeared before a judicial officer
      of the court in which such charge is pending, whichever date last
      occurs.

18 U.S.C. § 3161(c)(1).

      B.     Speedy Trial Calculations in this Case

      On July 14, 2015, a multi-count Indictment was filed against Defendant

Adan Margritos Flores-Lagonas and co-Defendants Armando Reyes-Ramirez,

Eloy Flores, Leticia Reyes-Ramirez, and Jonathan Perez-Juarez. [Docket No. 1]

After various pretrial motions and rulings, a trial date was set.

      On February 1, 2016, a sealed Superseding Indictment was filed against

Flores-Lagonas, Reyes-Ramirez, Perez-Juarez, and three new co-Defendants:

Epifanio Salgedo Flores, Nicole Angela Davis, and Felix Nacedo Flores. [Docket

No. 177] The Superseding Indictment alleged that the three new co-Defendants

were co-conspirators of Flores-Lagonas with regard to Count 1, Conspiracy to

Distribute Methamphetamine. A redacted version of the Superseding Indictment

was filed on February 2 [Docket No. 182] and the unsealed Superseding

Indictment was filed on February 12 [Docket No. 203].



                                         2
       “[W]hen a newly indicted or arraigned defendant is joined with a

defendant whose speedy trial clock has already started running, the latter

defendant’s speedy trial clock will be reset so that it reflects the speedy trial clock

of the newly added codefendant.” United States v. Lightfoot, 483 F.3d 876, 886

(8th Cir. 2007) (citation omitted). Thus, Defendant’s speedy trial clock was reset

to 0 days on February 1, 2016, when new co-Defendants were joined in the

Superseding Indictment. For the reasons fully explained in the Court’s May 13,

2016, Order [Docket No. 272], due to Epifanio Salgedo Flores’s clock

commencing on March 29, 2016, the date of his first appearance in the District of

Minnesota, and various pretrial motions filed, the time period from February 1,

2016 through May 13, 2016 was excluded from Defendant’s speedy trial

calculation.

      Co-Defendant Epifanio Salgedo Flores filed various pretrial motions on

April 19, 2016. [Docket Nos. 242-49] The Government did not file a response, so

the motion was not fully briefed for submission to the Court, and the motions

were withdrawn on June 6, 2016, when Epifanio Salgado Flores pled guilty.

[Docket No. 289] Therefore, the time from April 19, 2016 through June 6, 2016

was excludable under the speedy trial act. See 18 U.S.C. § 3161(h)(1)(D); United



                                           3
States v. Long, 900 F.2d 1270, 1274-76 (8th Cir. 1990); United States v. Williams,

557 F.3d 943, 947 (8th Cir. 2009).

      On June 6, 2016, the Government filed a motion in limine, and the Court

ruled on that motion on June 17, 2016. [Docket Nos. 285, 300] Thus, the speedy

trial clock was still tolled until June 17, 2016. 18 U.S.C. § 3161(h)(1)(D).

      On June 17, 2016, the Court granted Defendant’s motion for a competency

evaluation. [Docket Nos. 301-02]

      The entire delay associated with the Defendant’s competency proceedings

and the Court’s consideration of the parties’ briefings is excluded. See United

States v. DeGarmo, 450 F.3d 360, 363 (8th Cir. 2006) (holding that delay

attributable to competency examination is excluded, without regard to any

“reasonable cause” standard or other time limit). Thus, the time from June 17,

2016, when the Court ordered the competency evaluation until December 4, 2018,

when the Magistrate Judge issued an order finding Defendant competent to

stand trial [Docket No. 502], is excluded. The Court notes that, while this period

of time is considerable, this delay was due to a well-supported defense motion

for a competency evaluation; Defendant’s request for a new attorney, which was

granted; the Court fulfilling its duty regarding treatment of a defendant under 18



                                           4
U.S.C. § 4241; the need for multiple competency hearings; Defendant’s appeal of

the Magistrate Judge’s second competency order; and other issues, the details of

which are set forth in the Magistrate Judge’s sealed December 4, 2018 order.

[Docket No. 502] Thus, to the extent that Defendant claims there was a violation

of his constitutional right to a speedy trial, the Court concludes that the reason

for this delay – the need to properly address the defense request for a

competency evaluation and Defendant’s request for a new defense attorney –,

the Government’s diligence in pursuing this prosecution, and the lack of

prejudice to Defendant from this delay support the finding that there was no

violation of Defendant’s speedy trial right, despite the length of the delay and

Defendant’s current assertion of his speedy trial rights. See United States v.

Sprouts, 282 F.3d 1037, 1042-44 (8th Cir. 2002).

      The Government further argues that the Court should exclude 30 days

after the Magistrate Judge issued the order finding Defendant competent to

stand trial because no party objected and the Court has not adopted that finding.

For this proposition, the Government cites to United States v. Long, 900 F.2d

1270, 1275 (8th Cir. 1990). In Long, the Eighth Circuit held that “[t]he issuance of

the report and recommendation began a new excludable period.” Id. “The filing



                                          5
of the report and recommendation, therefore, in essence serves to re-file the

motions, together with the magistrate’s study of them, with the district court.”

Id. “[T]his filing tolls the 70-day count until the district court holds a hearing or

has all the submissions it needs to rule on the motions.” Id. However, the

Magistrate Judge did not file a report and recommendation on Defendant’s

competency. Instead, the Magistrate Judge filed an order. In Long, the Eighth

Circuit noted that “if the magistrate’s report and recommendation were instead

an order,” “the period excludable under section 3161(h)(1)(F) ended on the

issuance of the [order]” and “a new excludable period began when the parties

filed with the district court their objections to the magistrate’s [order], and not

when the [order] was filed with the district court.” Id. at 1275 n.3. Thus, in this

case, the speedy trial clock began to run on December 4, 2018.

      On December 6, 2018, Defendant filed a motion to waive speedy trial from

that date through March 4, 2019, explaining that counsel and Defendant needed

time to confer regarding the competency finding and prepare for trial. [Docket

Nos. 503, 506] The Court granted the waiver from December 6, 2018 until March

4, 2019. [Docket No. 508]




                                          6
      On January 18, 2019, Defendant again moved to exclude time under the

speedy trial act. [Docket Nos. 509-10] The Court granted the motion and

excluded the time from January 18, 2019 until April 22, 2019. [Docket No. 512]

      Also, on January 18, 2019, Defendant filed a Motion to Dismiss for Lack of

Jurisdiction. [Docket No. 511] The Government responded to the Motion to

Dismiss on March 5, 2019. [Docket No. 314] Thirty days were excluded after the

Government filed that response, so the time until April 4, 2019, was excluded

from the speedy trial calculation.

      In sum, the speedy trial clock ran 2 days, from December 4, 2018 until

December 6, 2018. It was then stopped until April 22, 2019. As of the date of the

hearing, May 21, 2019, the clock has run 29 more days, for a total of 31 days.

Thus, as of May 21, 2019, there were 39 days left on the speedy trial clock.

      During the hearing, Defendant again moved to exclude more time from

the speedy trial calculations in order to prepare for trial. The Court denied that

request due to the substantial length of time that this case has been pending.

Trial is set for June 17, 2019.

      C.     Defendant’s Motion

      The Court rejects Defendant’s argument that his prior counsel and the

Government violated his right to a speedy trial by filing motions for
                                         7
continuances and coercing him into signing waivers of speedy trial rights. The

Government has diligently sought to take this case to trial. There is no evidence

that the Government has sought to delay this case. The Court has explained the

speedy trial calculations in this case and notes that there has been no time

excluded due to a motion for a continuance by Defendant’s previous defense

counsel, because Defendant’s speedy trial clock was reset with the filing of the

Superseding Indictment. All of the time until the Magistrate Judge’s final

competency order was excluded based on other events in this case.

      As for current defense counsel’s requests for continuances after the final

competency decision, the Court has already ruled on those motions, granting

those requests for continuances based on the delay attributable to competency

proceedings and a finding that the continuance served the ends of justice, which

outweighed the best interests of the public and defendant in a speedy trial, given

that Defendant had recently returned from multiple years of out-of-state

competency proceedings, is currently in custody and his attorney, a solo

practitioner, needed time to confer with his client after the lengthy delay and to

prepare for trial. The Court reiterates that the ends of justice far outweigh the

public’s interest and Defendant’s interest in a speedy trial in granting the post—



                                         8
competency order continuances so that a defendant facing substantial charges

and only recently returned to the District of Minnesota after extensive

competency proceedings can communicate with his attorney and prepare for

trial.

         Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

         1.    Government’s Motion to Exclude Time under Speedy Trial
               Act [Docket No. 522] is GRANTED IN PART and DENIED
               IN PART as set forth within this Memorandum of Law &
               Order.

         2.    Defendant’s Motion to Dismiss Indictment for Speedy Trial
               Violation [Docket No. 523] is DENIED.

         3.    The Government shall provide new flash drives with
               discovery to defense counsel. The Government shall work
               with the United States Marshals Office to permit Defendant to
               come to the United States Marshals Office to review the
               discovery on its computers. In the alternative, the
               Government shall arrange for Defendant and his counsel to go
               to the U.S. Attorney’s Office to review discovery forthwith.

         4.    A jury trial is set for June 17, 2019 at 9:30 a.m. A formal trial
               notice will follow.




Dated: May 24, 2019                       s/ Michael J. Davis
                                          Michael J. Davis
                                          United States District Court

                                            9
